  Case 19-14018-elf              Doc 9        Filed 07/03/19 Entered 07/03/19 11:33:01                             Desc Main
                                               Document     Page 1 of 1


                                       UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:     Tracey L. Gatte aka Tracey Craig aka Tracey Krause         Chapter 13
                                                                      Bankruptcy No. 19-14018-elf
                              Debtors

Nationstar Mortgage LLC d/b/a Mr. Cooper, or its Successor or
Assignee
                           Movant
                  vs.

WILLIAM C. MILLER, Esq., Trustee
Tracey L. Gatte aka Tracey Craig aka Tracey Krause
                             Respondents




                          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

           PLEASE TAKE NOTICE that the undersigned appears on behalf of Nationstar Mortgage LLC d/b/a Mr. Cooper,

 secured creditor and party-in-interest in the above-captioned bankruptcy case, and pursuant to Rule 2002 of the Federal Rules of

 Bankruptcy Procedure, demands that all notices given or required to be served in this case, whether written or oral, be given to or

 served upon the undersigned at the address below-stated.

           PLEASE TAKE FURTHER NOTICE that a demand is also made for service of copies of all papers, reports, pleadings,

 motions and applications (including notices thereof), petitions, plans of reorganization and answer or reply papers, and any

 amendments thereto, filed in the above-captioned case by mail or otherwise upon the undersigned at the address set forth below.

 Dated:    July 3, 2019

                                                   /s/ Ann E. Swartz
                                                   ANN E. SWARTZ, ESQUIRE, ID # 201926
                                                   ALEXANDRA T. GARCIA, ESQUIRE, ID # 307280
                                                   Attorney for Nationstar Mortgage LLC d/b/a Mr. Cooper
                                                   123 South Broad Street, Suite 1400
                                                   Philadelphia, PA 19109
                                                   Telephone: (215) 790-1010
                                                   Facsimile: (215) 790-1274
                                                   Email: ecfmail@mwc-law.com
